                         Case 4:20-cv-00004-RSB-CLR Document 17 Filed 06/02/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  KEVINJ.PAUL,SR.DQGGLORIA
                  BYNES,

                       Plaintiffs,                                                  JUDGMENT IN A CIVIL CASE


                                     V.                                           CASE NUMBER:        4:20-cv-4

                  CHEDDAR'SSCRATCHKITCHEN
                  andDARDENRESTAURANT,INC.,

                       Defendants.




                     JuryVerdict.ThisactioncamebeforetheCourtforatrialbyjury.Theissueshavebeentriedandthejury
                     hasrendereditsverdict.

                     DecisionbyCourt. ThisactioncamebeforetheCourt.Theissueshavebeenconsideredandadecisionhasbeen
            ✔
                     rendered.

                                                       ITISORDEREDANDADJUDGED

                     that,inaccordancewiththisCourt'sOrderdatedMay21,2020,adoptingtheReportand
                     RecommendationoftheUnitedStatesMagistrateJudgeastheopinionofthisCourt,judgmentis

                     entereddismissingthePlaintiff'scomplaintwithoutprejudice.Thiscasestandsclosed.




            Approved by: ________________________________




                  -XQH
                                                                                John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                ((By)
                                                                                (BBy) Deputy Clerk
GAS Rev 10/1/03
